ORDER
This matter having been duly presented to the Court on the application of the Director of the Office of Attorney Ethics, recommending that MARILYN S. LANCE of LAWRENCE-YILLE, who was admitted to the bar of this State in 1971, be transferred to disability inactive status in accordance with Rule 1:20-12;
And it appearing that MARILYN S. LANCE lacks the capacity to practice law at this time;
And good cause appearing;
It is ORDERED that pursuant to Rule 1:20-12, MARILYN S. LANCE is hereby transferred to disability inactive status, effective immediately and until the further Order of the Court; and it is further
ORDERED that MARILYN S. LANCE is hereby restrained and enjoined from practicing law during the period that she remains on disability inactive status; and it is further
ORDERED that MARILYN S. LANCE shall comply with Rule 1:20-20 governing suspended, disbarred and incapacitated attorneys.